DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Status of the Application
  Applicant's submission filed on November 18, 2021 has been entered.
Response to Amendment
Claims 1, 6, 8, 13, 15, and 20 were amended. Claims 1-6, 8-13, and 15-20 remain pending in the application and are provided to be examined upon their merits. 
Applicant’s amendments to claims 1, 8, and 15 have overcome the rejections under 35 U.S.C. 112(a) previously set forth in the Final Correspondence mailed June 18, 2021.
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

Prior Art: Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0100748 A1 of Dheer; Sanjeev et al., (hereinafter "DHEER") in view of U.S. Patent Application Publication No. US 2008/0010215 A1 of Rackley III; Brady Lee et al., (hereinafter "RACKLEY") in further view of U.S. Patent Application Publication No. US 2017/0053249 A1 of Tunnell; David et al., (hereinafter "TUNNELL") in even further view of U.S. Patent Application Publication No. US 2003/0182230 A1 of Pessin, Zachary, (hereinafter "PESSIN"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 1 is an independent claim. The combined disclosures and teachings of DHEER and RACKLEY and TUNNELL and PESSIN taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a method for providing electronic fund storage and exchange implemented by a consumer fund storage and exchange management computing device and comprising: Reference (DHEER: discloses e.g. "computer-implemented method" Claim 1 and e.g. "for providing an integrated financial system to facilitate the transfer of funds among accounts held" Abstract, par. [0015] and "electronic fund" par. [0005] and e.g. "each of the financial institution servers 114 and 116 is associated with a particular financial institution and serves to store data, such as customer account data" par. [0026] or "the user of client computer 102 logs onto the online banking system using protocols defined by the system, and accesses funds transfer mechanisms available through the financial management system server 104 to effect the transfer of funds between accounts maintained on different financial institution servers 114 and 116[; t]he interface to the accounts held at the financial institution servers may be provided by a service provider, which can be a third party or the financial institution itself" par. [0027] and e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025] and e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "financial management system server" pars. [0022], [0026]-[0027], [0034]-[0035], [0050]-[0051], Claims 8, 14 or "client 102" pars. [0029]-[0030], [0035] or "client 302" par. [0036]) 
• 1 ¶ 2 • transferring, via one or more communication networks, a first electronic fund amount from a first account of a consumer at a first financial institution to a first fund register stored in a first memory; Reference (DHEER: discloses e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025] and e.g. "fund transfer instruction may include the account information (e.g., account numbers, names or other identifiers) and financial institution information for the accounts involved, the amount of money or funds to be transferred, and other information" par. [0038] or "the user simply specifies the source and target accounts (by account number or other identifier), the amount of funds to be transferred (transaction size), and any relevant preference information" par. [0043] or "user need only specify the source and destination account, the transaction amount, and any relevant preferences" par. [0056] and e.g. "[n]etwork 110 may be any type of electronic network using any communication protocol for the transmission of data or the exchange of funds between computers linked through the network" par. [0025] or "funds can often be transferred among different accounts using electronic fund networks" par. [0005] and e.g. "the two transactions may occur over the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network, such as the federal wire system (Fed Wire), an Electronic Funds Transfer (EFT) network (such as for automated teller machines), the Federal Automated Clearing House (ACH) network, a debit or credit card network, the Open Financial Exchange (OFX) network, the SWIFT (Society for Worldwide Interbank Financial Telecommunication Network), or any bank proprietary or custom LAN or WAN, or similar type of network[; l]ikewise, the messaging networks within networks 310 and 311 can comprise any type of public or proprietary network, such as EFT, credit card, or proprietary bank networks" par. [0038] and e.g. "user initiated transaction for transfer of funds from a first account at a first financial institution to a second account at a second financial institution" Claims 1, 9 and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038] and e.g. "transaction execution module 414 includes submodules, such as a real time transaction manager, a payment processing engine, an authorization module to verify the existence and viability of the accounts, and a consolidation module for consolidating multiple individual transactions into a single transaction (e.g., consolidating debit/credit to suspense account)" par. [0047] and e.g. "[e]ach of the client and server computers shown in FIG. 1 may be embodied on one or more circuits or machines that include at least a central processing unit (CPU) coupled through a bus to various functional units, such as memory, arithmetic/logic blocks, and input/output (I/O) interfaces[; t]he I/O interfaces can be connected directly or indirectly to one or more on-board or off-board peripheral devices, such as disk drives, communication devices, and so on" par. [0031] or "[a]spects of the integrated transfer process described herein may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices ("PLDs"), such as field programmable gate arrays ("FPGAs"), programmable array logic ("PAL") devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits" par. [0062]) 
• 1 ¶ 3 • receiving a consumer transfer request to transfer a second electronic fund amount from the first fund register to a seller, wherein the first fund register is associated with an electronic payment network, Reference (DHEER: discloses e.g. "receiving a user initiated transaction for transfer of funds from a first account at a first financial institution" Claims 1, 9 or "receiving user input through a service provider, the user input specifying transaction amount, account identifiers, and one or more preference selections" Claim 2 and e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "transmission of funds for the second leg" Claims 1, 9, 17 or "leg 2 could be a real time [] transaction" par. [0042] and e.g. "transaction execution module 414 includes submodules, such as a real time transaction manager, a payment processing engine, an authorization module to verify the existence and viability of the accounts, and a consolidation module for consolidating multiple individual transactions into a single transaction (e.g., consolidating debit/credit to suspense account)" par. [0047]); (DHEER: doesn't expressly and explicitly recite to a seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks Below]; (DHEER: discloses e.g. "a first financial institution 312 is coupled to a second financial institution network 314 over two or more payment and/or messaging networks 310 and 311" par. [0036] or "financial management system server 204 is coupled to the two financial institution servers 212 and 214 via payment networks 248 and 250, respectively[; t]hese payment networks 248 and 250 allow the financial management system 204 to execute transactions on the financial institution servers on behalf of the user of client computer 202" par. [0034] and e.g. "different financial institutions over different payment networks" par. [0002] or "payment networks 248 and 250" pars. [0033]-[0034] or "various financial institutions using multiple payment networks" par. [0036] or "financial institutions over the same payment networks or other different payment networks" par. [0036] or "payment networks 310 and 311" par. [0036] or "the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network" par. [0038] or "any type of financial network system implementing different payment networks for the transfer of funds among various financial institutions" par. [0060]) 
With respect to above-noted claimed element "a seller" which is disclosed by RACKLEY: the teachings and/or suggestions within the disclosure of DHEER thus far relied upon does not mention within its writings an explicit and express recital of a seller as presented within the claim under examination. Nevertheless, herein relied upon are portions of the disclosure of RACKLEY which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within RACKLEY that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DHEER by adding or substituting the feature a seller as taught and/or suggested by RACKLEY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER with these above-described teachings of "a seller" sufficiently taught, suggested, and/or disclosed in RACKLEY because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of filling "a need for a comprehensive solution that allows consumers using mobile devices to consolidate their bills and other payment obligations, pay such bills and other obligations at anytime and anywhere, using any selectable available funds, to merchants for goods or services, or to anyone or any other designated entity, with knowledge of the amounts to be paid and the funds available balances". (RACKLEY: par. [0026]). 
• 1 ¶ 4 • determining whether the seller is a participant in the electronic payment network based on whether a second fund register stored in a second memory of a seller computing device associated with the seller is associated with the electronic payment network; Reference (DHEER: discloses e.g. "the two transactions may occur over the same payment network, in some cases, it is either not possible to use a single network" par. [0038] or "to facilitate the transfer of funds among accounts held at different financial institutions and over different networks" Abstract, par. [0015] or "determining the optimum network to perform fund transfers using the available networks between the financial institution servers" par. [0029] and e.g. "channel selection business logic of the integrated transfer process splits the transaction into the appropriate debit and credit legs that comprise the transaction[; o]nce the transaction has been split into the two (or more) legs, the channel selection business logic selects the proper channel for each leg, block 506[; t]he identifiers in this block consist of the channel ID for the first leg, and the channel ID for the second leg[; e]ach channel can be a separate network or portion of a network coupling the first financial institution to the second financial institution" par. [0052] or "the integrated transfer process 105 derives the type of transaction being performed (e.g., credit card, loan payment, etc.) based on the identity of the first and second accounts, and then automatically determines the optimum network to accomplish the fund transfer" par. [0038]); (DHEER: doesn't expressly and explicitly recite a second fund register stored in...register stored in a second memory --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "the recipient (128) [] crypto-currency wallet" par. [0077] or "the recipient's (128) crypto-currency wallet" par. [0082], [See Remarks Below] and e.g. "a account specific differential transaction ledger) is synchronized for crypto-currency transactions and balance validation enables online shopping and retail store crypto-currency transactions from a local smart wallet device (typically having limited processing power and memory), just as transactions with other traditional financial accounts, such as but not limited to credit, debit, bank, and other financial accounts" par. [0062] or "[c]omputing device may also have additional features or functionality[; f]or example, computing device may also include additional data storage devices (removable and/or non-removable) such as, for example, magnetic disks, optical disks, or tape[; c]omputer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules or other data[; s]ystem memory, removable storage and non-removable storage are all examples of computer storage media[; n]on-transitory computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other physical medium which can be used to store the desired information and which can be accessed by computing device" par. [0108]), [See Remarks Below]; (DHEER: doesn't expressly and explicitly recite of a seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks Below]; (DHEER: doesn't expressly and explicitly recite computing device --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph and e.g. "the "reception" of that payment on the recipient's or user's device" par. [0079] or "[f]IG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128)" par. [0077]), [See Remarks Below]; (DHEER: doesn't expressly and explicitly recite associated with the seller is associated...associated with the electronic payment network; --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [2] "a seller" --- [3]-"computing device" and [4] "associated with the seller" which are disclosed by RACKLEY: the teachings and/or suggestions within the disclosure of DHEER thus far relied upon omits to mention within its descriptions an explicit and express recital of [2] "a seller" --- [3]-"computing device" and [4] "associated with the seller" as recited in the instant claim. Nonetheless, herein relied upon are portions of the disclosure of RACKLEY which sufficiently teaches the features apposite to the claimed invention as pointed out above with citation(s) to exemplary disclosures within RACKLEY that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DHEER by adding or substituting the features [2] "a seller" --- [3]-"computing device" and [4] "associated with the seller" as taught and/or suggested by RACKLEY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER with these above-described teachings of [2] "a seller" --- [3]-"computing device" and [4] "associated with the seller" sufficiently taught, suggested, and/or disclosed in RACKLEY because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of filling "a need for a comprehensive solution that allows consumers using mobile devices to consolidate their bills and other payment obligations, pay such bills and other obligations at anytime and anywhere, using any selectable available funds, to merchants for goods or services, or to anyone or any other designated entity, with knowledge of the amounts to be paid and the funds available balances". (RACKLEY: par. [0026]). 
With respect to above-noted claimed element [1] "a second fund register stored in a second memory" which is disclosed by TUNNELL: the teachings and/or suggestions within the disclosures of DHEER and RACKLEY thus far relied upon fail to record within the authors' writings an explicit and express recital of [1] "a second fund register stored in a second memory" as required by the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of TUNNELL which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with citation(s) to exemplary disclosures within TUNNELL that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DHEER and RACKLEY by adding or substituting the feature [1] "a second fund register stored in a second memory" as taught and/or suggested by TUNNELL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER and RACKLEY with these above-described teachings of [1] "a second fund register stored in a second memory" sufficiently taught, suggested, and/or disclosed in TUNNELL because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "a secure mobile device capable of managing crypto-currency accounts, balances and transactions in addition to normal electronic smart wallet functions". (TUNNELL: par. [0002]). 
• 1 ¶ 5 • applying one or more stored anti-money laundering rules to the consumer transfer request; Reference (DHEER: discloses e.g. "[a]n exception processing module 411 generally detects and resolves the problematic transactions, such as those that result from unauthorized users, transactions that violate any business rules or do not conform to network constraints, and so on[; o]ther exception conditions may result from violation of governance rules that surround certain account types, such as 401K accounts, and so on[; t]he exception processing module can also include an integrity verification module that can detect fraudulent transactions[; t]he exception processing module includes sub processes to identify the exception condition, isolate the problem transaction for further review, and automatically resolve the transaction, or abort the entire transaction, if necessary" par. [0048]); (DHEER: doesn't expressly and explicitly recite anti-money laundering --- however PESSIN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]he present invention's program may provide filters that recognize and alert system administrators to potential laundering type or tax evasion type activities" par. [0386]), [See Remarks Below]; (DHEER: discloses as described previously in this paragraph) 
With respect to above-noted claimed element "anti-money laundering rules" which is disclosed by PESSIN: the teachings and/or suggestions within the disclosures of DHEER and RACKLEY and TUNNELL thus far relied upon omit to record within the authors' explanations an explicit and express recital of anti-money laundering rules as presented within the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of PESSIN which sufficiently teaches the feature applicable to the claimed invention as annotated above with quotation(s) of exemplary disclosures within PESSIN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DHEER and RACKLEY and TUNNELL by adding or substituting the feature anti-money laundering rules as taught and/or suggested by PESSIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER and RACKLEY and TUNNELL with these aforementioned teachings of "anti-money laundering rules" sufficiently taught, suggested, and/or disclosed in PESSIN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "an apparatus and method of an automated distributed capital system which can perform a plurality of financial transactions over a global computerized network", (PESSIN: par. [0003]); or "handl[ing], among other transactions: bill payment structuring, management, and execution; [] funds transfer initiation and management; distributed (dispersed) funds transfer (DFT) initiation and management, including repatriation of funds without international transfer; direct exchange of fungible units, whether symmetric (i.e., parties on each side of transaction hold equivalent value, to be exchanged in full with opposite counterparty) or asymmetric (parties on each side of transaction hold different value amounts)--specifically currencies, between parties worldwide (without intermediary brokers or 3.sup.rd party financial institutions); automated foreign exchange market; programmed credit card payment scheduling; avoidance of the payment of ATM fees worldwide; on-line purchasing transactions in different currencies without requiring traditional currency-exchange transaction; a consumer credit and direct lending system; a distributed credit-rating system; [] and programmed speculative investing individually or in collaboration with others". (PESSIN: par. [0005]). 
• 1 ¶ 6 • initiating a transfer of the second electronic fund amount from the first fund register to a second account of the seller at a second financial institution via the one or more communication networks and through an administrator institution server associated with an administrator of the electronic payment network, when the determination indicates the seller is not a participant in the electronic payment network, to provide an electronic fund exchange; and Reference (DHEER: discloses e.g. "financial management system server can be configured to perform various financial application tasks related to accounts maintained by the user of client computer 102 at the one or more financial institutions maintaining servers 114 and 116[; t]hese include various account management functions, as well as transfer functions that are capable of initiating the automatic transfers of funds between accounts at one or more financial institutions 114 and 116" par. [0026] and e.g. "[t]he method of claim 2 wherein the user input is provided through a graphical user interface provided by the service provider and displayed on a client computer coupled to a financial management system server, wherein the financial management system server is coupled to at least one of the first network and the second network" Claim 8 where "receiving user input through a service provider, the user input specifying transaction amount, account identifiers, [] selecting the first network based on the user input and preference selections, transmission constraints associated with the first network, and business rules of the service provider" Claim 2 and e.g. "second financial institution" Abstract, pars. [0016], [0036], [0038], [0041], [0052], Claims 1, 9, 14, 17 and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038] and e.g. "service provider" pars. [0027], [0043], [0051], Claims 2, 8, 10, 17-18 or "financial management system server" pars. [0022], [0026]-[0027], [0029], [0034]-[0035], [0040], [0050]-[0051], [0060] and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038] and e.g. "integrated transfer process 105 also includes various reconciliation components, such as an intrachannel reconciliation module 415 that reconciles each leg of a transaction separately; as well as an interchannel reconciliation module 416 that reconciles transactions between channels, and a master reconciliation module 418 that reconciles transactions as a whole" par. [0049] and e.g. "for providing an integrated financial system to facilitate the transfer of funds among accounts held" Abstract, par. [0015] and e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025]) 
• 1 ¶ 7 • when the determination indicates the seller is a participant in the electronic payment network : Reference (DHEER: discloses e.g. "the two transactions may occur over the same payment network" par. [0038] and e.g. "the two transactions may occur over the same payment network, in some cases, it is either not possible to use a single network" par. [0038] or "to facilitate the transfer of funds among accounts held at different financial institutions and over different networks" Abstract, par. [0015] or "determining the optimum network to perform fund transfers using the available networks between the financial institution servers" par. [0029] and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038]); (DHEER: doesn't expressly and explicitly recite the seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]); (DHEER: discloses e.g. "channel selection business logic of the integrated transfer process splits the transaction into the appropriate debit and credit legs that comprise the transaction[; o]nce the transaction has been split into the two (or more) legs, the channel selection business logic selects the proper channel for each leg, block 506[; t]he identifiers in this block consist of the channel ID for the first leg, and the channel ID for the second leg[; e]ach channel can be a separate network or portion of a network coupling the first financial institution to the second financial institution" par. [0052] or "the integrated transfer process 105 derives the type of transaction being performed (e.g., credit card, loan payment, etc.) based on the identity of the first and second accounts, and then automatically determines the optimum network to accomplish the fund transfer" par. [0038] and e.g. "different financial institutions over different payment networks" par. [0002] or "payment networks 248 and 250" pars. [0033]-[0034] or "various financial institutions using multiple payment networks" par. [0036] or "financial institutions over the same payment networks or other different payment networks" par. [0036] or "payment networks 310 and 311" par. [0036] or "the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network" par. [0038] or "any type of financial network system implementing different payment networks for the transfer of funds among various financial institutions" par. [0060]) 
• 1 ¶ 8 • transferring, via the one or more communication networks, the second electronic fund amount directly from the first fund register to the second fund register using encrypted data to provide the electronic fund exchange; and Reference (DHEER: doesn't expressly and explicitly recite directly from the first fund register...register to the second fund register --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "the "reception" of that payment on the recipient's or user's device" par. [0079] or "[f]IG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128)" par. [0077], [See Remarks Below] and e.g. "the recipient (128) [] crypto-currency wallet" par. [0077] or "the recipient's (128) crypto-currency wallet" par. [0082]), [See Remarks Below]; (DHEER: doesn't expressly and explicitly recite using encrypted data to provide...provide the electronic fund exchange; and --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "[e]ncryption of Data Placed in Local Storage All data placed into local storage on the mobile device 15 is preferably encrypted" par. [0267] or "the mobile payment instruction (MPI) to the MFTS 18 [is] preferably encrypted together with other information of the MPI" par. [0268]), [See Remarks Below] 
With respect to above-noted claimed element [3] "using encrypted data" which is disclosed by RACKLEY: the teachings and/or suggestions within the disclosures of DHEER and PESSIN thus far relied upon fail to include within the authors' explanations an explicit and express recital of [3] "using encrypted data" as presented within the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of RACKLEY which sufficiently teaches the feature appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within RACKLEY that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DHEER and PESSIN by adding or substituting the feature [3] "using encrypted data" as taught and/or suggested by RACKLEY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER and PESSIN with these aforementioned teachings of [3] "using encrypted data" sufficiently taught, suggested, and/or disclosed in RACKLEY because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of filling "a need for a comprehensive solution that allows consumers using mobile devices to consolidate their bills and other payment obligations, pay such bills and other obligations at anytime and anywhere, using any selectable available funds, to merchants for goods or services, or to anyone or any other designated entity, with knowledge of the amounts to be paid and the funds available balances". (RACKLEY: par. [0026]). 
With respect to above-noted claimed elements [1] "directly from the first fund register" and [2]-"second fund register" which are disclosed by TUNNELL: the teachings and/or suggestions within the disclosures of DHEER and PESSIN and RACKLEY thus far relied upon do not record within the authors' explanations an explicit and express recitation of [1] "directly from the first fund register" and [2]-"second fund register" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of TUNNELL which sufficiently teaches the features appurtenant to the claimed invention as pointed out above with citation(s) to exemplary disclosures within TUNNELL that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DHEER and PESSIN and RACKLEY by adding or substituting the features [1] "directly from the first fund register" and [2]-"second fund register" as taught and/or suggested by TUNNELL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER and PESSIN and RACKLEY with these aforementioned teachings of [1] "directly from the first fund register" and [2]-"second fund register" sufficiently taught, suggested, and/or disclosed in TUNNELL because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "a secure mobile device capable of managing crypto-currency accounts, balances and transactions in addition to normal electronic smart wallet functions". (TUNNELL: par. [0002]). 
• 1 ¶ 9 • providing transaction data comprising at least the second electronic fund amount to the administrator institution server via the one or more communication networks. Reference (DHEER: doesn't expressly and explicitly recite providing transaction data comprising...the one or more communication networks. --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "a transaction table 710 is maintained in a transaction database 705 for storing information relating to mobile transactions such as payment source balance inquiries, payment to make inquiries, and payments made by a user[; t]hose skilled in the art will understand that each payment or each inquiry transaction from a mobile device results in creation of at least one record that is stored in the transactions table, for purposes of creating an audit trail, a dated record of transactions, and facilitating database commit and rollback operations[; e]ach transaction record comprises information including but not limited to a transaction identifier (a unique identifier), date and time stamp for the start and end, user name or ID, or both, selected one or more transaction-related financial institutions, their names, or nicknames, or coded identifiers, selected account, the nature of the transaction, timers for synchronized responses, balance amounts for each account related to an inquiry, balance due amount related to a bill inquiry, payee name or coded identifier, or both, payee phone number, amount paid, status flag relating to a payment as pendingcomplete[; i]t will be appreciated that a transaction is typically initiated at a mobile device, but can also be initiated by the user 12 using the web application[; t]he transaction is sent to the MFTS[; t]he MFTS processes the inquiry or payment, creates a transaction record 715 corresponding to the transaction in a transaction table 710 of the transaction database 705, stores the record in the transactions table 710, creates a MFTS payment instruction (MFTSPI) for a selected particular financial institution or payment source (PS), and transmits the MFTSPI to that financial institution or PS[; u]pon completion of the payment by the PS and receipt of a payment confirmation message back from the PS, the corresponding transaction record 715 in the table 710 is updated to indicate that the payment has completed, e.g. by changing a status flag from pending to complete[; a]ccording to one embodiment of the present invention, the record for a completed transaction is moved to a log file according its completion time for archive" par. [0253]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "providing transaction data" and [2] "transaction data comprising at least the second electronic fund amount" which are disclosed by TUNNELL: the teachings and/or suggestions within the disclosures of DHEER and RACKLEY and PESSIN thus far relied upon omit to record within the authors' descriptions an explicit and express recital of [1] "providing transaction data" and [2] "transaction data comprising at least the second electronic fund amount" as required by the claim being considered. However, herein relied upon are portions of the disclosure of TUNNELL which sufficiently teaches the features apposite to the claimed invention as annotated above with quotation(s) of exemplary disclosures within TUNNELL that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DHEER and RACKLEY and PESSIN by adding or substituting the features [1] "providing transaction data" and [2] "transaction data comprising at least the second electronic fund amount" as taught and/or suggested by TUNNELL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER and RACKLEY and PESSIN with these aforementioned teachings of [1] "providing transaction data" and [2] "transaction data comprising at least the second electronic fund amount" sufficiently taught, suggested, and/or disclosed in TUNNELL because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "a secure mobile device capable of managing crypto-currency accounts, balances and transactions in addition to normal electronic smart wallet functions". (TUNNELL: par. [0002]). 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of DHEER and RACKLEY taken together render obvious the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method of claim 1, further comprising (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 1.) Reference (DHEER: discloses e.g. "computer-implemented method" Claim 1) 
• 2 ¶ 2 • updating balance data in the first fund register based on the second electronic fund amount. Reference (DHEER: doesn't expressly and explicitly recite updating balance --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "[s]creen 2622 displays confirmation information that a payment in the indicated amount of $123.45 will be made to John Doe by paper check, together with updated account balance information reflecting deduction of the payment amount from the account balance as reflected in the MFTS 18 records" par. [0416] or "the screen 2922, as in other embodiments, is displayed and provides a confirmation screen that advises the payer that a payment in the indicated amount ($123.45 in this example) is paid to the mobile number identified, to the indicated stored value card account[; i]n addition, preferably the account balance of the utilized payment source is updated and displayed to reflect the reduction of the available funds" par. [0433] or "a balance transfer confirmation screen 3218 is displayed, containing information indicating that the balance transfer has been effected[; i]n the example shown, the balance transfer of $2000 is transferred from a Bank of USA checking account to a GaSL checking account[; p]referably, also, screen 3218 includes a display of the current balances of each of the accounts involved in the balance transfer, updated to reflect the balance transfer" par. [0453]), [See Remarks Below]; (DHEER: discloses e.g. "transaction execution module 414 includes submodules, such as a real time transaction manager, a payment processing engine, an authorization module to verify the existence and viability of the accounts, and a consolidation module for consolidating multiple individual transactions into a single transaction (e.g., consolidating debit/credit to suspense account)" par. [0047]); (DHEER: doesn't expressly and explicitly recite based on the second electronic fund amount. --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "updating balance" and [2] "based on the second electronic fund amount" which are disclosed by RACKLEY: the teachings and/or suggestions within the disclosure of DHEER thus far relied upon does not record within its writings an explicit and express recital of [1] "updating balance" and [2] "based on the second electronic fund amount" as required by the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of RACKLEY which sufficiently teaches the features apposite to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within RACKLEY that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DHEER by adding or substituting the features [1] "updating balance" and [2] "based on the second electronic fund amount" as taught and/or suggested by RACKLEY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DHEER with these previously described teachings of [1] "updating balance" and [2] "based on the second electronic fund amount" sufficiently taught, suggested, and/or disclosed in RACKLEY because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of filling "a need for a comprehensive solution that allows consumers using mobile devices to consolidate their bills and other payment obligations, pay such bills and other obligations at anytime and anywhere, using any selectable available funds, to merchants for goods or services, or to anyone or any other designated entity, with knowledge of the amounts to be paid and the funds available balances". (RACKLEY: par. [0026]). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DHEER and TUNNELL disclose and render obvious as previously combined the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the method of claim 1, further comprising See Prior Comment(s) at Claim 2 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 1 and/or in a previous claim dependent thereon.) Reference (DHEER: discloses e.g. "computer-implemented method" Claim 1) 
• 3 ¶ 2 • displaying a transaction summary on a display interface based on at least a portion of the transaction data. Reference (DHEER: discloses e.g. "[t]he method of claim 2 wherein the user input is provided through a graphical user interface provided by the service provider and displayed on a client computer coupled to a financial management system server, wherein the financial management system server is coupled to at least one of the first network and the second network" Claim 8 where "receiving user input through a service provider, the user input specifying transaction amount, account identifiers, [] selecting the first network based on the user input and preference selections, transmission constraints associated with the first network, and business rules of the service provider" Claim 2 and e.g. "[t]he fund transfer instruction may include the account information (e.g., account numbers, names or other identifiers) and financial institution information for the accounts involved, the amount of money or funds to be transferred, and other information" par. [0038]) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DHEER discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the method of claim 1, further comprising See Prior Comment(s) at Claim 2 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 1 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "computer-implemented method" Claim 1) 
• 4 ¶ 2 • receiving a user authentication to access the first fund register prior to receiving the consumer transfer request. Reference (DHEER: discloses e.g. "[i]n step 502, the user is validated to ensure that only the appropriate users can access the accounts and request transfers[; t]his validation can be done by the service provider through which the user is requesting the fund transfer service, by the financial institution(s) and/or through a financial management system server process[; t]he user validation or authentication process 502 can be performed using password control, biometric identifier, or other suitable means[; o]nce the user is authenticated to be an eligible user, the process begins when the user requests a transaction that causes funds to be transferred from an account at a first institution" par. [0051]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 5 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 1, DHEER discloses the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method of claim 4, further comprising: (DHEER discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 4 and 1 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "computer-implemented method" Claim 1) 
• 5 ¶ 2 • providing the consumer authentication to a regulatory server device; and Reference (DHEER: discloses e.g. "[i]n step 502, the user is validated to ensure that only the appropriate users can access the accounts and request transfers[; t]his validation can be done by the service provider through which the user is requesting the fund transfer service, by the financial institution(s) and/or through a financial management system server process[; t]he user validation or authentication process 502 can be performed using password control, biometric identifier, or other suitable means[; o]nce the user is authenticated to be an eligible user, the process begins when the user requests a transaction that causes funds to be transferred from an account at a first institution" par. [0051] and e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19) 
• 5 ¶ 3 • receiving at least one regulatory approval from the regulatory server device prior to receiving the consumer transfer request and in response to the provided user authentication. Reference (DHEER: discloses e.g. "[i]n step 502, the user is validated to ensure that only the appropriate users can access the accounts and request transfers[; t]his validation can be done by the service provider through which the user is requesting the fund transfer service, by the financial institution(s) and/or through a financial management system server process[; t]he user validation or authentication process 502 can be performed using password control, biometric identifier, or other suitable means[; o]nce the user is authenticated to be an eligible user, the process begins when the user requests a transaction that causes funds to be transferred from an account at a first institution" par. [0051]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DHEER and TUNNELL disclose and render obvious as previously combined the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the method of claim 1, further comprising See Prior Comment(s) at Claim 2 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 1 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "computer-implemented method" Claim 1) 
• 6 ¶ 2 • applying one or more stored anti-fraud rules to the consumer transfer request prior to transferring the second electronic fund amount to the second fund register. Reference (DHEER: discloses e.g. "[a]n exception processing module 411 generally detects and resolves the problematic transactions, such as those that result from unauthorized users, transactions that violate any business rules or do not conform to network constraints, and so on[; o]ther exception conditions may result from violation of governance rules that surround certain account types, such as 401K accounts, and so on[; t]he exception processing module can also include an integrity verification module that can detect fraudulent transactions[; t]he exception processing module includes sub processes to identify the exception condition, isolate the problem transaction for further review, and automatically resolve the transaction, or abort the entire transaction, if necessary" par. [0048]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 8 is an independent claim. DHEER and RACKLEY and TUNNELL and PESSIN disclose and render obvious as previously combined the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, a consumer fund storage and exchange management computing device, comprising and a first memory comprising programmed instructions stored thereon and a processor coupled to first memory and configured to execute the stored programmed instructions to : Reference (DHEER: discloses e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "financial management system server" pars. [0022], [0026]-[0027], [0034]-[0035], [0050]-[0051], Claims 8, 14 or "client 102" pars. [0029]-[0030], [0035] or "client 302" par. [0036] and e.g. "[e]ach of the client and server computers shown in FIG. 1 may be embodied on one or more circuits or machines that include at least a central processing unit (CPU) coupled through a bus to various functional units, such as memory, arithmetic/logic blocks, and input/output (I/O) interfaces[; t]he I/O interfaces can be connected directly or indirectly to one or more on-board or off-board peripheral devices, such as disk drives, communication devices, and so on" par. [0031] or "[a]spects of the integrated transfer process described herein may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices ("PLDs"), such as field programmable gate arrays ("FPGAs"), programmable array logic ("PAL") devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits" par. [0062] and "[a]spects of the integrated transfer process described herein may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices ("PLDs"), such as field programmable gate arrays ("FPGAs"), programmable array logic ("PAL") devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits" par. [0062] and e.g. "implemented on one or more computers executing software instructions" par. [0021] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "a central processing unit (CPU) coupled through a bus to various functional units, such as memory" par. [0031] and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 8 ¶ 2 • transfer, via one or more communication networks, a first electronic fund amount from a first account of a consumer at a first financial institution to a first fund register stored in the first memory; See Prior Comment(s) at Claim 1 Par. 2; Reference (DHEER: discloses e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025] and e.g. "fund transfer instruction may include the account information (e.g., account numbers, names or other identifiers) and financial institution information for the accounts involved, the amount of money or funds to be transferred, and other information" par. [0038] or "the user simply specifies the source and target accounts (by account number or other identifier), the amount of funds to be transferred (transaction size), and any relevant preference information" par. [0043] or "user need only specify the source and destination account, the transaction amount, and any relevant preferences" par. [0056] and e.g. "[n]etwork 110 may be any type of electronic network using any communication protocol for the transmission of data or the exchange of funds between computers linked through the network" par. [0025] or "funds can often be transferred among different accounts using electronic fund networks" par. [0005] and e.g. "the two transactions may occur over the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network, such as the federal wire system (Fed Wire), an Electronic Funds Transfer (EFT) network (such as for automated teller machines), the Federal Automated Clearing House (ACH) network, a debit or credit card network, the Open Financial Exchange (OFX) network, the SWIFT (Society for Worldwide Interbank Financial Telecommunication Network), or any bank proprietary or custom LAN or WAN, or similar type of network[; l]ikewise, the messaging networks within networks 310 and 311 can comprise any type of public or proprietary network, such as EFT, credit card, or proprietary bank networks" par. [0038] and e.g. "user initiated transaction for transfer of funds from a first account at a first financial institution to a second account at a second financial institution" Claims 1, 9 and e.g. "transaction execution module 414 includes submodules, such as a real time transaction manager, a payment processing engine, an authorization module to verify the existence and viability of the accounts, and a consolidation module for consolidating multiple individual transactions into a single transaction (e.g., consolidating debit/credit to suspense account)" par. [0047] and e.g. "[e]ach of the client and server computers shown in FIG. 1 may be embodied on one or more circuits or machines that include at least a central processing unit (CPU) coupled through a bus to various functional units, such as memory, arithmetic/logic blocks, and input/output (I/O) interfaces[; t]he I/O interfaces can be connected directly or indirectly to one or more on-board or off-board peripheral devices, such as disk drives, communication devices, and so on" par. [0031] or "[a]spects of the integrated transfer process described herein may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices ("PLDs"), such as field programmable gate arrays ("FPGAs"), programmable array logic ("PAL") devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits" par. [0062]) 
• 8 ¶ 3 • receive a consumer transfer request to transfer a second electronic fund amount from the first fund register to a seller, wherein the first fund register is associated with an electronic payment network; See Prior Comment(s) at Claim 1 Par. 3; Reference (DHEER: discloses e.g. "receiving a user initiated transaction for transfer of funds from a first account at a first financial institution" Claims 1, 9 or "receiving user input through a service provider, the user input specifying transaction amount, account identifiers, and one or more preference selections" Claim 2 and e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "transmission of funds for the second leg" Claims 1, 9, 17 or "leg 2 could be a real time [] transaction" par. [0042] and e.g. "transaction execution module 414 includes submodules, such as a real time transaction manager, a payment processing engine, an authorization module to verify the existence and viability of the accounts, and a consolidation module for consolidating multiple individual transactions into a single transaction (e.g., consolidating debit/credit to suspense account)" par. [0047]); (DHEER: doesn't expressly and explicitly recite to a seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses e.g. "a first financial institution 312 is coupled to a second financial institution network 314 over two or more payment and/or messaging networks 310 and 311" par. [0036] or "financial management system server 204 is coupled to the two financial institution servers 212 and 214 via payment networks 248 and 250, respectively[; t]hese payment networks 248 and 250 allow the financial management system 204 to execute transactions on the financial institution servers on behalf of the user of client computer 202" par. [0034] and e.g. "different financial institutions over different payment networks" par. [0002] or "payment networks 248 and 250" pars. [0033]-[0034] or "various financial institutions using multiple payment networks" par. [0036] or "financial institutions over the same payment networks or other different payment networks" par. [0036] or "payment networks 310 and 311" par. [0036] or "the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network" par. [0038] or "any type of financial network system implementing different payment networks for the transfer of funds among various financial institutions" par. [0060]) 
• 8 ¶ 4 • determine whether the seller is a participant in the electronic payment network based on whether a second fund register stored in a second memory of a seller computing device associated with the seller is associated with the electronic payment network; See Prior Comment(s) at Claim 1 Par. 4; Reference (DHEER: discloses e.g. "the two transactions may occur over the same payment network, in some cases, it is either not possible to use a single network" par. [0038] or "to facilitate the transfer of funds among accounts held at different financial institutions and over different networks" Abstract, par. [0015] or "determining the optimum network to perform fund transfers using the available networks between the financial institution servers" par. [0029]); (DHEER: doesn't expressly and explicitly recite the seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses e.g. "channel selection business logic of the integrated transfer process splits the transaction into the appropriate debit and credit legs that comprise the transaction[; o]nce the transaction has been split into the two (or more) legs, the channel selection business logic selects the proper channel for each leg, block 506[; t]he identifiers in this block consist of the channel ID for the first leg, and the channel ID for the second leg[; e]ach channel can be a separate network or portion of a network coupling the first financial institution to the second financial institution" par. [0052] or "the integrated transfer process 105 derives the type of transaction being performed (e.g., credit card, loan payment, etc.) based on the identity of the first and second accounts, and then automatically determines the optimum network to accomplish the fund transfer" par. [0038]); (DHEER: doesn't expressly and explicitly recite a second fund register stored in...memory of a seller computing device --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "the recipient (128) [] crypto-currency wallet" par. [0077] or "the recipient's (128) crypto-currency wallet" par. [0082]), [See Remarks after Claim 1 Par. 4 herein] and (e.g. "a account specific differential transaction ledger) is synchronized for crypto-currency transactions and balance validation enables online shopping and retail store crypto-currency transactions from a local smart wallet device (typically having limited processing power and memory), just as transactions with other traditional financial accounts, such as but not limited to credit, debit, bank, and other financial accounts" par. [0062] or "[c]omputing device may also have additional features or functionality[; f]or example, computing device may also include additional data storage devices (removable and/or non-removable) such as, for example, magnetic disks, optical disks, or tape[; c]omputer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules or other data[; s]ystem memory, removable storage and non-removable storage are all examples of computer storage media[; n]on-transitory computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other physical medium which can be used to store the desired information and which can be accessed by computing device" par. [0108]), [See Remarks after Claim 1 Par. 4 herein] and (e.g. "the "reception" of that payment on the recipient's or user's device" par. [0079] or "[f]IG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128)" par. [0077]), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: doesn't expressly and explicitly recite associated with the seller is associated...associated with the electronic payment network; --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- as already cited in this par.)), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 8 ¶ 5 • apply one or more stored anti-money laundering rules to the consumer transfer request; See Prior Comment(s) at Claim 1 Par. 5; Reference (DHEER: discloses e.g. "[a]n exception processing module 411 generally detects and resolves the problematic transactions, such as those that result from unauthorized users, transactions that violate any business rules or do not conform to network constraints, and so on[; o]ther exception conditions may result from violation of governance rules that surround certain account types, such as 401K accounts, and so on[; t]he exception processing module can also include an integrity verification module that can detect fraudulent transactions[; t]he exception processing module includes sub processes to identify the exception condition, isolate the problem transaction for further review, and automatically resolve the transaction, or abort the entire transaction, if necessary" par. [0048]); (DHEER: doesn't expressly and explicitly recite anti-money laundering --- however PESSIN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]he present invention's program may provide filters that recognize and alert system administrators to potential laundering type or tax evasion type activities" par. [0386]), [See Remarks after Claim 1 Par. 5 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses as described previously in this paragraph) 
• 8 ¶ 6 • initiate a transfer of the second electronic fund amount from the first fund register to a second account of the seller at a second financial institution via the one or more communication networks and through an administrator institution server associated with an administrator of the electronic payment network, when the determination indicates the seller is not a participant in the electronic payment network, to provide an electronic fund exchange; and See Prior Comment(s) at Claim 1 Par. 6; Reference (DHEER: discloses e.g. "financial management system server can be configured to perform various financial application tasks related to accounts maintained by the user of client computer 102 at the one or more financial institutions maintaining servers 114 and 116[; t]hese include various account management functions, as well as transfer functions that are capable of initiating the automatic transfers of funds between accounts at one or more financial institutions 114 and 116" par. [0026] and e.g. "[t]he method of claim 2 wherein the user input is provided through a graphical user interface provided by the service provider and displayed on a client computer coupled to a financial management system server, wherein the financial management system server is coupled to at least one of the first network and the second network" Claim 8 where "receiving user input through a service provider, the user input specifying transaction amount, account identifiers, [] selecting the first network based on the user input and preference selections, transmission constraints associated with the first network, and business rules of the service provider" Claim 2 and e.g. "second financial institution" Abstract, pars. [0016], [0036], [0038], [0041], [0052], Claims 1, 9, 14, 17 and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038] and e.g. "service provider" pars. [0027], [0043], [0051], Claims 2, 8, 10, 17-18 or "financial management system server" pars. [0022], [0026]-[0027], [0029], [0034]-[0035], [0040], [0050]-[0051], [0060] and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038] and e.g. "integrated transfer process 105 also includes various reconciliation components, such as an intrachannel reconciliation module 415 that reconciles each leg of a transaction separately; as well as an interchannel reconciliation module 416 that reconciles transactions between channels, and a master reconciliation module 418 that reconciles transactions as a whole" par. [0049] and e.g. "for providing an integrated financial system to facilitate the transfer of funds among accounts held" Abstract, par. [0015] and "electronic fund" par. [0005] and e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025]) 
• 8 ¶ 7 • when the determination indicates the seller is a participant in the electronic payment network : See Prior Comment(s) at Claim 1 Par. 7; Reference (DHEER: discloses e.g. "the two transactions may occur over the same payment network" par. [0038] and e.g. "the two transactions may occur over the same payment network, in some cases, it is either not possible to use a single network" par. [0038] or "to facilitate the transfer of funds among accounts held at different financial institutions and over different networks" Abstract, par. [0015] or "determining the optimum network to perform fund transfers using the available networks between the financial institution servers" par. [0029] and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038]); (DHEER: doesn't expressly and explicitly recite the seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses e.g. "channel selection business logic of the integrated transfer process splits the transaction into the appropriate debit and credit legs that comprise the transaction[; o]nce the transaction has been split into the two (or more) legs, the channel selection business logic selects the proper channel for each leg, block 506[; t]he identifiers in this block consist of the channel ID for the first leg, and the channel ID for the second leg[; e]ach channel can be a separate network or portion of a network coupling the first financial institution to the second financial institution" par. [0052] or "the integrated transfer process 105 derives the type of transaction being performed (e.g., credit card, loan payment, etc.) based on the identity of the first and second accounts, and then automatically determines the optimum network to accomplish the fund transfer" par. [0038] and e.g. "different financial institutions over different payment networks" par. [0002] or "payment networks 248 and 250" pars. [0033]-[0034] or "various financial institutions using multiple payment networks" par. [0036] or "financial institutions over the same payment networks or other different payment networks" par. [0036] or "payment networks 310 and 311" par. [0036] or "the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network" par. [0038] or "any type of financial network system implementing different payment networks for the transfer of funds among various financial institutions" par. [0060]) 
• 8 ¶ 8 • transfer, via the one or more communication networks, the second electronic fund amount directly from the first fund register to the second fund register using encrypted data to provide the electronic fund exchange; and See Prior Comment(s) at Claim 1 Par. 8; Reference (DHEER: doesn't expressly and explicitly recite directly from the first fund register...first fund register to the second --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "the "reception" of that payment on the recipient's or user's device" par. [0079] or "[f]IG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128)" par. [0077]), [See Remarks after Claim 1 Par. 8 herein] and (e.g. "the recipient (128) [] crypto-currency wallet" par. [0077] or "the recipient's (128) crypto-currency wallet" par. [0082]), [See Remarks after Claim 1 Par. 8 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: doesn't expressly and explicitly recite using encrypted data to provide...provide the electronic fund exchange; and --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "[e]ncryption of Data Placed in Local Storage All data placed into local storage on the mobile device 15 is preferably encrypted" par. [0267] or "the mobile payment instruction (MPI) to the MFTS 18 [is] preferably encrypted together with other information of the MPI" par. [0268]), [See Remarks after Claim 1 Par. 8 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 8 ¶ 9 • provide transaction data comprising at least the second electronic fund amount to the administrator institution server via the one or more communication networks. See Prior Comment(s) at Claim 1 Par. 9; Reference (DHEER: doesn't expressly and explicitly recite provide transaction data comprising...the one or more communication networks. --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "a transaction table 710 is maintained in a transaction database 705 for storing information relating to mobile transactions such as payment source balance inquiries, payment to make inquiries, and payments made by a user[; t]hose skilled in the art will understand that each payment or each inquiry transaction from a mobile device results in creation of at least one record that is stored in the transactions table, for purposes of creating an audit trail, a dated record of transactions, and facilitating database commit and rollback operations[; e]ach transaction record comprises information including but not limited to a transaction identifier (a unique identifier), date and time stamp for the start and end, user name or ID, or both, selected one or more transaction-related financial institutions, their names, or nicknames, or coded identifiers, selected account, the nature of the transaction, timers for synchronized responses, balance amounts for each account related to an inquiry, balance due amount related to a bill inquiry, payee name or coded identifier, or both, payee phone number, amount paid, status flag relating to a payment as pendingcomplete[; i]t will be appreciated that a transaction is typically initiated at a mobile device, but can also be initiated by the user 12 using the web application[; t]he transaction is sent to the MFTS[; t]he MFTS processes the inquiry or payment, creates a transaction record 715 corresponding to the transaction in a transaction table 710 of the transaction database 705, stores the record in the transactions table 710, creates a MFTS payment instruction (MFTSPI) for a selected particular financial institution or payment source (PS), and transmits the MFTSPI to that financial institution or PS[; u]pon completion of the payment by the PS and receipt of a payment confirmation message back from the PS, the corresponding transaction record 715 in the table 710 is updated to indicate that the payment has completed, e.g. by changing a status flag from pending to complete[; a]ccording to one embodiment of the present invention, the record for a completed transaction is moved to a log file according its completion time for archive" par. [0253]), [See Remarks after Claim 1 Par. 9 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 9 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DHEER and RACKLEY disclose and render obvious as previously combined the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the consumer fund storage and exchange management computing device of claim 8, wherein the processor is further configured to the stored programmed instructions to Reference (DHEER: See Prior Comment at Claim 1 Par. 1 and See Prior Comment at Claim 8 Par. 1 and e.g. "implemented on one or more computers executing software instructions" par. [0021] and See Prior Comment at Claim 1 Par. 2) 
• 9 ¶ 2 • update balance data in the first fund register based on the second electronic fund amount. See Prior Comment(s) at Claim 2 Par. 2; Reference (DHEER: doesn't expressly and explicitly recite update --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 2 Par. 2), [See Remarks after Claim 2 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: See Prior Comment at Claim 2 Par. 2); (DHEER: doesn't expressly and explicitly recite based on the second electronic fund amount. --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 10 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DHEER and TUNNELL disclose and render obvious as previously combined the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the consumer fund storage and exchange management computing device of claim 8, wherein the processor is further configured to the stored programmed instructions to See Prior Comment(s) at Claim 9 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 8 and/or in a previous claim dependent thereon.) Reference (DHEER: discloses e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "financial management system server" pars. [0022], [0026]-[0027], [0034]-[0035], [0050]-[0051], Claims 8, 14 or "client 102" pars. [0029]-[0030], [0035] or "client 302" par. [0036] and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "implemented on one or more computers executing software instructions" par. [0021] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 10 ¶ 2 • display a transaction summary on a display interface based on at least a portion of the transaction data. See Prior Comment(s) at Claim 3 Par. 2; Reference (DHEER: See Prior Comment at Claim 3 Par. 2) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 11 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DHEER discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the consumer fund storage and exchange management computing device of claim 8, wherein the processor is further configured to the stored programmed instructions to : See Prior Comment(s) at Claim 9 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 8 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "financial management system server" pars. [0022], [0026]-[0027], [0034]-[0035], [0050]-[0051], Claims 8, 14 or "client 102" pars. [0029]-[0030], [0035] or "client 302" par. [0036] and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "implemented on one or more computers executing software instructions" par. [0021] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 11 ¶ 2 • receive a consumer authentication to access the fund register prior to receiving the consumer transfer request. See Prior Comment(s) at Claim 4 Par. 2; Reference (DHEER: See Prior Comment at Claim 4 Par. 2 and See Prior Comment at Claim 5 Par. 2) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 12 is a dependent claim that directly depends upon parent claim 11, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 11 and 8, DHEER discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the consumer fund storage and exchange management computing device of claim 11, wherein the processor is further configured to the stored programmed instructions to : See Prior Comment(s) at Claim 11 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 11 and 8 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "financial management system server" pars. [0022], [0026]-[0027], [0034]-[0035], [0050]-[0051], Claims 8, 14 or "client 102" pars. [0029]-[0030], [0035] or "client 302" par. [0036] and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "implemented on one or more computers executing software instructions" par. [0021] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 12 ¶ 2 • provide the consumer authentication to a regulatory server device for at least one regulatory approval; and Reference (DHEER: discloses e.g. "[i]n step 502, the user is validated to ensure that only the appropriate users can access the accounts and request transfers[; t]his validation can be done by the service provider through which the user is requesting the fund transfer service, by the financial institution(s) and/or through a financial management system server process[; t]he user validation or authentication process 502 can be performed using password control, biometric identifier, or other suitable means[; o]nce the user is authenticated to be an eligible user, the process begins when the user requests a transaction that causes funds to be transferred from an account at a first institution" par. [0051]) 
• 12 ¶ 3 • receive at least one regulatory approval from the regulatory server device prior to receiving the consumer transfer request and in response to the provided user authentication. See Prior Comment(s) at Claim 5 Par. 3; Reference (DHEER: discloses e.g. "[i]n step 502, the user is validated to ensure that only the appropriate users can access the accounts and request transfers[; t]his validation can be done by the service provider through which the user is requesting the fund transfer service, by the financial institution(s) and/or through a financial management system server process[; t]he user validation or authentication process 502 can be performed using password control, biometric identifier, or other suitable means[; o]nce the user is authenticated to be an eligible user, the process begins when the user requests a transaction that causes funds to be transferred from an account at a first institution" par. [0051] and See Prior Comment at Claim 5 Par. 3 and See Prior Comment at Claim 5 Par. 2 and See Prior Comment at Claim 4 Par. 2 and See Prior Comment at Claim 1 Par. 3) 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 13 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DHEER and TUNNELL disclose and render obvious as previously combined the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the consumer fund storage and exchange management computing device of claim 8, wherein the processor is further configured to the stored programmed instructions to : See Prior Comment(s) at Claim 11 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 8 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "financial management system server" pars. [0022], [0026]-[0027], [0034]-[0035], [0050]-[0051], Claims 8, 14 or "client 102" pars. [0029]-[0030], [0035] or "client 302" par. [0036] and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "implemented on one or more computers executing software instructions" par. [0021] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 13 ¶ 2 • apply one or more stored anti-fraud rules to the consumer transfer request prior to transferring the second electronic fund amount to the second fund register. See Prior Comment(s) at Claim 6 Par. 2; Reference (DHEER: See Prior Comment at Claim 6 Par. 2) 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 15 is an independent claim. DHEER and RACKLEY and TUNNELL and PESSIN disclose and render obvious as previously combined the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, a non-transitory computer readable medium having stored thereon instructions for providing electronic fund storage and exchange comprising executable code which when executed by a processor, causes the processor to : Reference (DHEER: discloses e.g. "machine-readable medium" par. [0068], Claims 17-20 or "[c]omputer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms" par. [0063] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and e.g. "for providing an integrated financial system to facilitate the transfer of funds among accounts held" Abstract, par. [0015] and "electronic fund" par. [0005] and e.g. "each of the financial institution servers 114 and 116 is associated with a particular financial institution and serves to store data, such as customer account data" par. [0026] or "the user of client computer 102 logs onto the online banking system using protocols defined by the system, and accesses funds transfer mechanisms available through the financial management system server 104 to effect the transfer of funds between accounts maintained on different financial institution servers 114 and 116[; t]he interface to the accounts held at the financial institution servers may be provided by a service provider, which can be a third party or the financial institution itself" par. [0027] and e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025] and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 15 ¶ 2 • transfer, via one or more communication networks, a first electronic fund amount from a first account of a consumer at a first financial institution to a first fund register stored in a first memory; See Prior Comment(s) at Claim 1 Par. 2; Reference (DHEER: discloses e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025] and e.g. "fund transfer instruction may include the account information (e.g., account numbers, names or other identifiers) and financial institution information for the accounts involved, the amount of money or funds to be transferred, and other information" par. [0038] or "the user simply specifies the source and target accounts (by account number or other identifier), the amount of funds to be transferred (transaction size), and any relevant preference information" par. [0043] or "user need only specify the source and destination account, the transaction amount, and any relevant preferences" par. [0056] and e.g. "[n]etwork 110 may be any type of electronic network using any communication protocol for the transmission of data or the exchange of funds between computers linked through the network" par. [0025] or "funds can often be transferred among different accounts using electronic fund networks" par. [0005] and e.g. "the two transactions may occur over the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network, such as the federal wire system (Fed Wire), an Electronic Funds Transfer (EFT) network (such as for automated teller machines), the Federal Automated Clearing House (ACH) network, a debit or credit card network, the Open Financial Exchange (OFX) network, the SWIFT (Society for Worldwide Interbank Financial Telecommunication Network), or any bank proprietary or custom LAN or WAN, or similar type of network[; l]ikewise, the messaging networks within networks 310 and 311 can comprise any type of public or proprietary network, such as EFT, credit card, or proprietary bank networks" par. [0038] and e.g. "user initiated transaction for transfer of funds from a first account at a first financial institution to a second account at a second financial institution" Claims 1, 9 and e.g. "transaction execution module 414 includes submodules, such as a real time transaction manager, a payment processing engine, an authorization module to verify the existence and viability of the accounts, and a consolidation module for consolidating multiple individual transactions into a single transaction (e.g., consolidating debit/credit to suspense account)" par. [0047] and e.g. "[e]ach of the client and server computers shown in FIG. 1 may be embodied on one or more circuits or machines that include at least a central processing unit (CPU) coupled through a bus to various functional units, such as memory, arithmetic/logic blocks, and input/output (I/O) interfaces[; t]he I/O interfaces can be connected directly or indirectly to one or more on-board or off-board peripheral devices, such as disk drives, communication devices, and so on" par. [0031] or "[a]spects of the integrated transfer process described herein may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices ("PLDs"), such as field programmable gate arrays ("FPGAs"), programmable array logic ("PAL") devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits" par. [0062]) 
• 15 ¶ 3 • receive a consumer transfer request to transfer a second electronic fund amount from the first fund register to a seller, wherein the first fund register is associated with an electronic payment network; See Prior Comment(s) at Claim 1 Par. 3; Reference (DHEER: discloses e.g. "receiving a user initiated transaction for transfer of funds from a first account at a first financial institution" Claims 1, 9 or "receiving user input through a service provider, the user input specifying transaction amount, account identifiers, and one or more preference selections" Claim 2 and e.g. "customer" pars. [0003]-[0006], [0050] or "a user" pars. [0027], Claims 1, 9, 17 or "the user" pars. [0026]-[0029], [0033]-[0034], [0038]-[0039], [0043]-[0045], [0057]-[0058], Claims 2-3, 7-8, 10-11, 14, 18-19 and e.g. "transmission of funds for the second leg" Claims 1, 9, 17 or "leg 2 could be a real time [] transaction" par. [0042] and e.g. "transaction execution module 414 includes submodules, such as a real time transaction manager, a payment processing engine, an authorization module to verify the existence and viability of the accounts, and a consolidation module for consolidating multiple individual transactions into a single transaction (e.g., consolidating debit/credit to suspense account)" par. [0047]); (DHEER: doesn't expressly and explicitly recite to a seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses e.g. "a first financial institution 312 is coupled to a second financial institution network 314 over two or more payment and/or messaging networks 310 and 311" par. [0036] or "financial management system server 204 is coupled to the two financial institution servers 212 and 214 via payment networks 248 and 250, respectively[; t]hese payment networks 248 and 250 allow the financial management system 204 to execute transactions on the financial institution servers on behalf of the user of client computer 202" par. [0034] and e.g. "different financial institutions over different payment networks" par. [0002] or "payment networks 248 and 250" pars. [0033]-[0034] or "various financial institutions using multiple payment networks" par. [0036] or "financial institutions over the same payment networks or other different payment networks" par. [0036] or "payment networks 310 and 311" par. [0036] or "the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network" par. [0038] or "any type of financial network system implementing different payment networks for the transfer of funds among various financial institutions" par. [0060]) 
• 15 ¶ 4 • determine whether the seller is a participant in the electronic payment network based on whether a second fund register stored in a second memory of a seller computing device associated with the seller is associated with the electronic payment network; See Prior Comment(s) at Claim 1 Par. 4; Reference (DHEER: discloses e.g. "the two transactions may occur over the same payment network, in some cases, it is either not possible to use a single network" par. [0038] or "to facilitate the transfer of funds among accounts held at different financial institutions and over different networks" Abstract, par. [0015] or "determining the optimum network to perform fund transfers using the available networks between the financial institution servers" par. [0029]); (DHEER: doesn't expressly and explicitly recite the seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses e.g. "channel selection business logic of the integrated transfer process splits the transaction into the appropriate debit and credit legs that comprise the transaction[; o]nce the transaction has been split into the two (or more) legs, the channel selection business logic selects the proper channel for each leg, block 506[; t]he identifiers in this block consist of the channel ID for the first leg, and the channel ID for the second leg[; e]ach channel can be a separate network or portion of a network coupling the first financial institution to the second financial institution" par. [0052] or "the integrated transfer process 105 derives the type of transaction being performed (e.g., credit card, loan payment, etc.) based on the identity of the first and second accounts, and then automatically determines the optimum network to accomplish the fund transfer" par. [0038]); (DHEER: doesn't expressly and explicitly recite a second fund register stored in...memory of a seller computing device --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "the recipient (128) [] crypto-currency wallet" par. [0077] or "the recipient's (128) crypto-currency wallet" par. [0082]), [See Remarks after Claim 1 Par. 4 herein] and (e.g. "a account specific differential transaction ledger) is synchronized for crypto-currency transactions and balance validation enables online shopping and retail store crypto-currency transactions from a local smart wallet device (typically having limited processing power and memory), just as transactions with other traditional financial accounts, such as but not limited to credit, debit, bank, and other financial accounts" par. [0062] or "[c]omputing device may also have additional features or functionality[; f]or example, computing device may also include additional data storage devices (removable and/or non-removable) such as, for example, magnetic disks, optical disks, or tape[; c]omputer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules or other data[; s]ystem memory, removable storage and non-removable storage are all examples of computer storage media[; n]on-transitory computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other physical medium which can be used to store the desired information and which can be accessed by computing device" par. [0108]), [See Remarks after Claim 1 Par. 4 herein] and (e.g. "the "reception" of that payment on the recipient's or user's device" par. [0079] or "[f]IG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128)" par. [0077]), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: doesn't expressly and explicitly recite associated with the seller is associated...associated with the electronic payment network; --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- as already cited in this par.)), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 15 ¶ 5 • apply one or more stored anti-money laundering rules to the consumer transfer request; See Prior Comment(s) at Claim 1 Par. 5; Reference (DHEER: discloses e.g. "[a]n exception processing module 411 generally detects and resolves the problematic transactions, such as those that result from unauthorized users, transactions that violate any business rules or do not conform to network constraints, and so on[; o]ther exception conditions may result from violation of governance rules that surround certain account types, such as 401K accounts, and so on[; t]he exception processing module can also include an integrity verification module that can detect fraudulent transactions[; t]he exception processing module includes sub processes to identify the exception condition, isolate the problem transaction for further review, and automatically resolve the transaction, or abort the entire transaction, if necessary" par. [0048]); (DHEER: doesn't expressly and explicitly recite anti-money laundering --- however PESSIN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]he present invention's program may provide filters that recognize and alert system administrators to potential laundering type or tax evasion type activities" par. [0386]), [See Remarks after Claim 1 Par. 5 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses as described previously in this paragraph) 
• 15 ¶ 6 • initiate a transfer of the second electronic fund amount from the first fund register to a second account of the seller at a second financial institution via the one or more communication networks and through an administrator institution server associated with an administrator of the electronic payment network, when the determination indicates the seller is not a participant in the electronic payment network, to provide an electronic fund exchange; and See Prior Comment(s) at Claim 1 Par. 6; Reference (DHEER: discloses e.g. "financial management system server can be configured to perform various financial application tasks related to accounts maintained by the user of client computer 102 at the one or more financial institutions maintaining servers 114 and 116[; t]hese include various account management functions, as well as transfer functions that are capable of initiating the automatic transfers of funds between accounts at one or more financial institutions 114 and 116" par. [0026] and e.g. "[t]he method of claim 2 wherein the user input is provided through a graphical user interface provided by the service provider and displayed on a client computer coupled to a financial management system server, wherein the financial management system server is coupled to at least one of the first network and the second network" Claim 8 where "receiving user input through a service provider, the user input specifying transaction amount, account identifiers, [] selecting the first network based on the user input and preference selections, transmission constraints associated with the first network, and business rules of the service provider" Claim 2 and e.g. "second financial institution" Abstract, pars. [0016], [0036], [0038], [0041], [0052], Claims 1, 9, 14, 17 and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038] and e.g. "service provider" pars. [0027], [0043], [0051], Claims 2, 8, 10, 17-18 or "financial management system server" pars. [0022], [0026]-[0027], [0029], [0034]-[0035], [0040], [0050]-[0051], [0060] and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038] and e.g. "integrated transfer process 105 also includes various reconciliation components, such as an intrachannel reconciliation module 415 that reconciles each leg of a transaction separately; as well as an interchannel reconciliation module 416 that reconciles transactions between channels, and a master reconciliation module 418 that reconciles transactions as a whole" par. [0049] and e.g. "for providing an integrated financial system to facilitate the transfer of funds among accounts held" Abstract, par. [0015] and e.g. "various servers, computing devices, and financial management systems exchange data across a communication network" par. [0022] or "the exchange of funds between computers linked through the network" par. [0025]) 
• 15 ¶ 7 • when the determination indicates the seller is a participant in the electronic payment network : See Prior Comment(s) at Claim 1 Par. 7; Reference (DHEER: discloses e.g. "the two transactions may occur over the same payment network" par. [0038] and e.g. "the two transactions may occur over the same payment network, in some cases, it is either not possible to use a single network" par. [0038] or "to facilitate the transfer of funds among accounts held at different financial institutions and over different networks" Abstract, par. [0015] or "determining the optimum network to perform fund transfers using the available networks between the financial institution servers" par. [0029] and e.g. "in some cases, it is either not possible to use a single network or more optimum to use two different networks to accomplish each transaction[; i]n system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314" par. [0038]); (DHEER: doesn't expressly and explicitly recite the seller --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "a merchant at point-of-sale (POS)" par. [0194]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: discloses e.g. "channel selection business logic of the integrated transfer process splits the transaction into the appropriate debit and credit legs that comprise the transaction[; o]nce the transaction has been split into the two (or more) legs, the channel selection business logic selects the proper channel for each leg, block 506[; t]he identifiers in this block consist of the channel ID for the first leg, and the channel ID for the second leg[; e]ach channel can be a separate network or portion of a network coupling the first financial institution to the second financial institution" par. [0052] or "the integrated transfer process 105 derives the type of transaction being performed (e.g., credit card, loan payment, etc.) based on the identity of the first and second accounts, and then automatically determines the optimum network to accomplish the fund transfer" par. [0038] and e.g. "different financial institutions over different payment networks" par. [0002] or "payment networks 248 and 250" pars. [0033]-[0034] or "various financial institutions using multiple payment networks" par. [0036] or "financial institutions over the same payment networks or other different payment networks" par. [0036] or "payment networks 310 and 311" par. [0036] or "the same payment network" par. [0038] or "payment networks within networks 310 and 311 can be any type of public or proprietary network" par. [0038] or "any type of financial network system implementing different payment networks for the transfer of funds among various financial institutions" par. [0060]) 
• 15 ¶ 8 • transfer, via the one or more communication networks, the second electronic fund amount directly from the first fund register to the second fund register using encrypted data to provide the electronic fund exchange; and See Prior Comment(s) at Claim 1 Par. 8; Reference (DHEER: doesn't expressly and explicitly recite directly from the first fund register...first fund register to the second --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "the "reception" of that payment on the recipient's or user's device" par. [0079] or "[f]IG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128)" par. [0077]), [See Remarks after Claim 1 Par. 8 herein] and (e.g. "the recipient (128) [] crypto-currency wallet" par. [0077] or "the recipient's (128) crypto-currency wallet" par. [0082]), [See Remarks after Claim 1 Par. 8 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: doesn't expressly and explicitly recite using encrypted data to provide...provide the electronic fund exchange; and --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- e.g. "[e]ncryption of Data Placed in Local Storage All data placed into local storage on the mobile device 15 is preferably encrypted" par. [0267] or "the mobile payment instruction (MPI) to the MFTS 18 [is] preferably encrypted together with other information of the MPI" par. [0268]), [See Remarks after Claim 1 Par. 8 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 15 ¶ 9 • provide transaction data comprising at least the second electronic fund amount to the administrator institution server via the one or more communication networks. See Prior Comment(s) at Claim 1 Par. 9; Reference (DHEER: doesn't expressly and explicitly recite provide transaction data comprising...the one or more communication networks. --- however TUNNELL: clearly discloses, teaches, and/or suggests the feature -- e.g. "a transaction table 710 is maintained in a transaction database 705 for storing information relating to mobile transactions such as payment source balance inquiries, payment to make inquiries, and payments made by a user[; t]hose skilled in the art will understand that each payment or each inquiry transaction from a mobile device results in creation of at least one record that is stored in the transactions table, for purposes of creating an audit trail, a dated record of transactions, and facilitating database commit and rollback operations[; e]ach transaction record comprises information including but not limited to a transaction identifier (a unique identifier), date and time stamp for the start and end, user name or ID, or both, selected one or more transaction-related financial institutions, their names, or nicknames, or coded identifiers, selected account, the nature of the transaction, timers for synchronized responses, balance amounts for each account related to an inquiry, balance due amount related to a bill inquiry, payee name or coded identifier, or both, payee phone number, amount paid, status flag relating to a payment as pendingcomplete[; i]t will be appreciated that a transaction is typically initiated at a mobile device, but can also be initiated by the user 12 using the web application[; t]he transaction is sent to the MFTS[; t]he MFTS processes the inquiry or payment, creates a transaction record 715 corresponding to the transaction in a transaction table 710 of the transaction database 705, stores the record in the transactions table 710, creates a MFTS payment instruction (MFTSPI) for a selected particular financial institution or payment source (PS), and transmits the MFTSPI to that financial institution or PS[; u]pon completion of the payment by the PS and receipt of a payment confirmation message back from the PS, the corresponding transaction record 715 in the table 710 is updated to indicate that the payment has completed, e.g. by changing a status flag from pending to complete[; a]ccording to one embodiment of the present invention, the record for a completed transaction is moved to a log file according its completion time for archive" par. [0253]), [See Remarks after Claim 1 Par. 9 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 16 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, DHEER and RACKLEY disclose and render obvious as previously combined the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the non-transitory computer readable medium of claim 15, wherein the executable code, when executed by the processor, further causes the processor to Reference (DHEER: discloses e.g. "machine-readable medium" par. [0068], Claims 17-20 or "[c]omputer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms" par. [0063] and See Prior Comment at Claim 15 Par. 1 and See Prior Comment at Claim 8 Par. 1 and See Prior Comment at Claim 1 Par. 2) 
• 16 ¶ 2 • update balance data in the first fund register based on the second electronic fund amount. See Prior Comment(s) at Claim 2 Par. 2; Reference (DHEER: doesn't expressly and explicitly recite update --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 2 Par. 2), [See Remarks after Claim 2 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DHEER: See Prior Comment at Claim 2 Par. 2); (DHEER: doesn't expressly and explicitly recite based on the second electronic fund amount. --- however RACKLEY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 17 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, DHEER and TUNNELL disclose and render obvious as previously combined the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the non-transitory computer readable medium of claim 15, wherein the executable code, when executed by the processor, further causes the processor to See Prior Comment(s) at Claim 16 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 15 and/or in a previous claim dependent thereon.) Reference (DHEER: discloses e.g. "machine-readable medium" par. [0068], Claims 17-20 or "[c]omputer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms" par. [0063] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 17 ¶ 2 • display a transaction summary on a display interface based on at least a portion of the transaction data. See Prior Comment(s) at Claim 3 Par. 2; Reference (DHEER: See Prior Comment at Claim 3 Par. 2) 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 18 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, DHEER discloses the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the non-transitory computer readable medium of claim 15, wherein the executable code, when executed by the processor, further causes the processor to See Prior Comment(s) at Claim 16 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 15 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "machine-readable medium" par. [0068], Claims 17-20 or "[c]omputer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms" par. [0063] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 18 ¶ 2 • receive a consumer authentication to access the first fund register prior to receiving the consumer transfer request. See Prior Comment(s) at Claim 4 Par. 2; Reference (DHEER: See Prior Comment at Claim 4 Par. 2 and See Prior Comment at Claim 5 Par. 2) 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 19 is a dependent claim that directly depends upon parent claim 18, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 18 and 15, DHEER discloses the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the non-transitory computer readable medium of claim 18, wherein the executable code, when executed by the processor, further causes the processor to See Prior Comment(s) at Claim 16 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 18 and 15 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "machine-readable medium" par. [0068], Claims 17-20 or "[c]omputer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms" par. [0063] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 19 ¶ 2 • provide the consumer authentication to a regulatory server device for at least one regulatory approval; and See Prior Comment(s) at Claim 12 Par. 2; Reference (DHEER: See Prior Comment at Claim 5 Par. 2 and See Prior Comment at Claim 5 Par. 3) 
• 19 ¶ 3 • receive at least one regulatory approval from the regulatory server device prior to receiving the consumer transfer request and in response to the provided user authentication. See Prior Comment(s) at Claim 5 Par. 3; Reference (DHEER: See Prior Comment at Claim 5 Par. 3 and See Prior Comment at Claim 5 Par. 2 and See Prior Comment at Claim 4 Par. 2 and See Prior Comment at Claim 1 Par. 3) 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over DHEER and RACKLEY and TUNNELL and PESSIN. Claim 20 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, DHEER and TUNNELL disclose and render obvious as previously combined the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the non-transitory computer readable medium of claim 15, wherein the executable code, when executed by the processor, further causes the processor to See Prior Comment(s) at Claim 16 Par. 1; (DHEER discloses or teaches and/or suggests this limitation as noted in parent claim 15 and/or in one or more previous claims dependent thereon.) Reference (DHEER: discloses e.g. "machine-readable medium" par. [0068], Claims 17-20 or "[c]omputer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms" par. [0063] and e.g. "machine-readable medium having a plurality of instructions stored thereon that, when executed by a processor in a system, causes the processor to [] transfer [] funds from a first account" Claim 17 and "the processor" Claims 17-20 or "a central processing unit (CPU)" par. [0031] and e.g. "the fund transfer appears as a single transaction to the user or account holder[;] the two transactions may occur over the same payment network" par. [0038]) 
• 20 ¶ 2 • apply one or more stored anti-fraud rules to the consumer transfer request prior to transferring the second electronic fund amount to the second fund register. See Prior Comment(s) at Claim 6 Par. 2; Reference (DHEER: See Prior Comment at Claim 6 Par. 2) 
    
        
            
                                
            
        
    

Response to Arguments
Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted November 18, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed June 18, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission. Further to the June 18, 2021 Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'Dheer, Rackley, and Tunnell, alone or in combination, do not disclose or suggest, "when the determination indicates the seller is a participant in the electronic payment network: transfer[], via the one or more communication networks, the second electronic fund amount directly from the first fund register to the second fund register...to provide the electronic fund exchange," as recited by claims 1, 8, and 15. 
"[] Dheer [] does not disclose or suggest electronic fund transfers between fund registers stored on a consumer fund storage and exchange management computing device and a seller computing device. 
"The Office's attention is respectfully directed to paragraphs [0037] and [0038] in Dheer[.] 
"[] Dheer does not disclose or suggest the direct transfer of electronic funds between fund registers stored on a consumer fund storage and exchange management computing device and a seller computing device, each associated with a same electronic payment network. 
"Applicant respectfully maintains that there would be no motivation to apply Tunnell[] with Dheer[]. [] There would be no motivation to employ the methods or systems of Tunnell[] with the system of Dheer. 

'[] Tunnell does not disclose or suggest "when the determination indicates the seller is a participant in the electronic payment network: transfer[], via the one or more communication networks, the second electronic fund amount directly from the first fund register to the second fund register...to provide the electronic fund exchange" as recited in claims 1, 8, and 15. [] Rackley also does not disclose or suggest the above-identified claim limitation. 
"In sharp contrast to the cited references, the independent claims recite that, when a determination indicates a seller is a participant in an electronic payment network, a second electronic fund amount is transferred directly from a first fund register to a second fund register to provide an electronic fund exchange. [] 
"[] The users of the technology need not hold an account at any financial institution[] which is not possible based on the disclosure of the cited references. " 
(REMARKS [as abridged], pp. 9-14). 
Respectively nonetheless, the above-quoted arguments submitted November 18, 2021 at REMARKS pp. 9-14 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that there is no teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In proper prior art analysis as was applied here, the Office read the Applicant's claims upon the prior art, rather than vice versa as improperly argued by the Applicant. Thus, the Applicant's arguments purport to improperly read or impose the inventive requirements of the cited prior art upon the Applicant's claims and/or preferred embodiment. The features of the prior art to which the Applicant refers are not properly imposed upon the Applicant's claims. Moreover, the cited sections of the prior art disclose material that falls within the scope of the Applicant's claims, and therefore the cited prior art meets the claims. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
• The Applicant further argued: 
'[T]he claimed technology is distinct from crypto technologies in which "(i) the dollar is abandoned as unit of account, which results in extreme fluctuations of the new currency value; (ii) authorities have expressed strong objections to, and actively prevent, acceptance in view of potential money laundering and tax evasion; (iii) complexity of the schemes and their security hinder acceptance by the general public; (iv) methods to bring currency in circulation create an unfair advantage for a technologically savvy elite-ironically labeled "miners"; (v) absence of a central administrator may actually reduce security, as is revealed by several well-publicized cyber break-ins of crypto- currency exchanges; (vi) the completely decentralized nature of the fully distributed ledger slows transaction speeds and make it unfit for point-of-sale transactions; and (vii) the absence of a trustee or sponsor may lead to chaos when 
(REMARKS [as abridged], p. 14). 
Notwithstanding respectively the foregoing, the above-quoted arguments are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
• The Applicant further argued: 
'[] Dheer, Rackley, and Tunnell, alone or in combination, do not disclose or suggest, "applying one or more stored anti-money laundering rules to the consumer transfer request," as recited by claims 1, 8, and 15. 
"[] Dheer does not disclose or suggest applying money laundering rules to a transaction between fund registers. Rackley and Tunnell similarly do not disclose or suggest the recited limitations. 
"[N]either Dheer, Rackley, Tunnell, nor the combination, teaches or suggests the above-recited limitations of independent claims 1, 8, and 15. Similarly, the cited references do not anticipate nor render obvious claims 2-6, 9-13, and 16-20, which depend from and incorporate all the limitations of claims 1, 8, and 15[]. 
"[I]t is submitted that this case is in condition for allowance[]. " 
(REMARKS [as abridged], pp. 14-15). 
Notwithstanding respectively the foregoing, the above-quoted arguments are not persuasive. Additionally, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission filed November 18, 2021. Considerably, the Office respectfully disagrees with the Applicant's above-quoted legal conclusion. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20190034906 A1 by Barrett; David M. discloses COMPUTING SYSTEM IMPLEMENTING A NETWORK TRANSACTION SERVICE.
USPGPub No. US 20180336549 A1 by Barrett; David M. discloses COMPUTING SYSTEM IMPLEMENTING A NETWORK TRANSACTION SERVICE.
USPGPub No. US 20080172345 A1 by Blair; Bryan Francis discloses SYSTEM AND METHOD FOR AUTOMATICALLY INVESTING A PORTION OF INTEREST CHARGED IN A MORTGAGE INSTALLMENT PAYMENT.
USPGPub No. US 20040186754 A1 by Cecchi, Rudolph A. discloses System and method for modeling and implementing an employee benefit plan.
USPGPub No. US 20100077230 A1 by Chambers; Michael et al. discloses PROTECTING A PROGRAMMABLE MEMORY AGAINST UNAUTHORIZED MODIFICATION.
USPGPub No. US 20130191261 A1 by Chandler; Brent A. et al. discloses SYSTEMS AND METHODS FOR ELECTRONIC ACCOUNT CERTIFICATION AND ENHANCED CREDIT REPORTING.
USPAT No. US 4759063 A to Chaum; David L. discloses Blind signature systems.
USPGPub No. US 20050055301 A1 by Cohen, Randolph B. et al. discloses Systems and methods for computing performance parameters of securities portfolios.
USPGPub No. US 20180096351 A1 by Dahn; Michael discloses PAYMENT APPLICATION BASED FUND TRANSFER.
USPGPub No. US 20150379644 A1 by DANIELAK; Jakub et al. discloses SYSTEMS AND METHODS FOR IDENTIFYING AND REMEDYING ACCOUNT ERROR EVENTS IN NETWORKED COMPUTER SYSTEMS.
USPGPub No. US 20050171883 A1 by Dundas, Doug R. et al. discloses Method and system for asset allocation.
USPGPub No. US 20100063853 A1 by Foti; Samuel J. et al. discloses LIFE INSURANCE INVESTMENT FUND.
USPGPub No. US 20060059065 A1 by Glinberg; Dmitriy et al. discloses System and method for displaying a combined trading and risk management GUI display.

USPGPub No. US 20080313096 A1 by Hatch; Jonathan D. et al. discloses System and method for financial product management.
USPGPub No. US 20020026401 A1 by Hueler, Kelli Hustad discloses System and method for facilitating electronic bidding between buyers and sellers in financial industries.
USPGPub No. US 20180315051 A1 by Hurley; Kevin Patrick et al. discloses FACILITATING PAYMENT TRANSACTIONS BETWEEN USERS OF A PLURALITY OF PAYMENT PROVIDERS.
USPGPub No. US 20140229374 A1 by James; LaToya H. discloses HANDHELD ELECTRONIC BANKING DEVICE.
USPGPub No. US 20090287611 A1 by Jeng; Jen-Her discloses Investment portfolio analysis system, dynamic link index computing module of financial asset, and method thereof.
USPGPub No. US 20140344145 A1 by Kapoor; Samridh discloses FUNDING TRANSACTIONS IN A MODULAR LEARNING SYSTEM.
USPGPub No. US 20040068456 A1 by Korisch, Semmen I. discloses Method of designing a personal investment portfolio of predetermined investment specifications.
USPGPub No. US 20170323295 A1 by Kranzley; Art et al. discloses System and/or methods enabling the processing of one or more events associated with a transaction executing the purchase and/or use of one or more products.
USPGPub No. US 20130144715 A1 by Kranzley; Art et al. discloses UNIFIED SYSTEM, METHODS, AND COMPUTER PROGRAM PRODUCTS ENABLING THE PROCESSING OF ONE OR MORE EVENTS ASSOCIATED WITH A TRANSACTION EXECUTING THE PURCHASE AND/OR USE OF ONE OR MORE PRODUCTS.
USPGPub No. US 20170270493 A1 by LUGLI; Peter A. et al. discloses METHOD AND SYSTEM FOR RECORDING POINT TO POINT TRANSACTION PROCESSING.
USPGPub No. US 20040210502 A1 by Madhavan, Ananth et al. discloses Fair value model based system, method, and computer program product for valuing foreign-based securities in a mutual fund.
USPGPub No. US 20170364918 A1 by Malhotra; Sandeep et al. discloses SYSTEMS AND METHODS FOR BUDGET, FINANCIAL ACCOUNT ALERTS MANAGEMENT, REMEDIAL ACTION CONTROLS AND FRAUD MONITORING.

USPGPub No. US 20050228744 A1 by McHale, Gregory Chales et al. discloses Method and apparatus for modifying the winning bid in an on-line auction to benefit a charitable organization.
USPGPub No. US 20100010927 A1 by Melby; Garrett D. discloses METHOD AND SYSTEM FOR STRUCTURING THE OWNERSHIP OF AN INVESTMENT.
USPGPub No. US 20170330181 A1 by ORTIZ; Edison U. discloses PROCESSING OF ELECTRONIC TRANSACTIONS.
USPGPub No. US 20170249622 A1 by ORTIZ; Edison U. et al. discloses SYSTEMS, METHODS, AND DEVICES FOR SECURE GENERATION AND PROCESSING OF DATA SETS REPRESENTING PRE-FUNDED PAYMENTS.
USPGPub No. US 20160210626 A1 by ORTIZ; Edison U. et al. discloses SECURE PROCESSING OF ELECTRONIC PAYMENTS.
USPGPub No. US 20130060690 A1 by Oskolkov; Ilya et al. discloses ELECTRONIC PAYMENT SYSTEMS AND SUPPORTING METHODS AND DEVICES.
USPGPub No. US 20130060679 A1 by Oskolkov; Ilya et al. discloses THIRD-PARTY PAYMENTS FOR ELECTRONIC COMMERCE.
USPGPub No. US 20130060678 A1 by Oskolkov; Ilya et al. discloses ELECTRONIC PAYMENT SYSTEMS AND SUPPORTING METHODS AND DEVICES.
USPGPub No. US 20030167220 A1 by Schoen, Matthew B. et al. discloses Computer apparatus and method for illustrating, issuing, and managing disability coverage for retirement plans with individual accounts.
USPGPub No. US 20170017958 A1 by SCOTT; Stephen James et al. discloses SECURE PROCESSING OF ELECTRONIC PAYMENTS.
USPGPub No. US 20060253376 A1 by Seale; William E. et al. discloses Method and system for calculating an intraday indicative value of a leveraged bullish and bearish exchange traded funds.
USPGPub No. US 20160055322 A1 by Thomas; John K. discloses VERIFICATION SYSTEM FOR SECURE TRANSMISSION IN A DISTRIBUTED PROCESSING NETWORK.
USPGPub No. US 20020198833 A1 by Wohlstadter, Jacob discloses Method and system of exchanging and deriving economic benefit from exchanging securities.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/16/2022